DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	Claims 1-5, 12, 20-22, 24-26, 39-41, 45-47, 57-60, 66, 71, 72, and 82-84 are pending.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-5, 12, 20-22, 24-26, 39-41, 45-47, 57, 58, and 66, drawn to a chimeric polypeptide, in the reply filed on 04 January 2021 is acknowledged.  The traversal is on the ground(s) that it would not be unduly burdensome to perform a search on all of the claimed together in the instant application, citing MPEP §803.  This is not found persuasive because the instant application is a national stage application filed under 35 U.S.C. 371 and the analysis used to determine whether the Office may require restriction differs in national stage applications submitted under 35 U.S.C. 371 (unity of invention analysis) as compared to national applications filed under 35 U.S.C. 111(a) (independent and distinct analysis).  In the instant application, Groups I-IV lack unity of invention because the groups do not share the same or corresponding technical feature.  According to 37 CFR 1.475(d), if multiple products, processes or manufacture, or uses are claimed, the first invention of the category first mentioned in the claims of the application and the first recited invention of each of the other categories related thereto will be considered as the main invention. In the instant case, Group I comprises a chimeric polypeptide comprising (a) an extracellular domain comprising a specific binding member that specifically binds to a peptide-. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 59, 60, 71, 72, and 82-84 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04 January 2021.
	Claims 1-5, 12, 20-22, 24-26, 39-41, 45-47, 57, 58, and 66 are under consideration in the instant application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 22 April 2020, 03 July 2019, and 14 February 2019 (2) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
It is noted that on one of the IDS’ of 14 February 2019, U.S. Patents 9,670,281 and 9,834,608 have been crossed off because they have been cited in duplicate. 

Drawings
The drawings are objected to because the instant drawings do not comply with 37 C.F.R. § 1.84(U)(1), which states that partial views of a drawing which are intended to form one complete view, whether contained on one or several sheets, must be identified by the same number followed by a capital letter.  Figures 31A, 31B, 31D, 31E, 31F, and 31G are presented .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Applicant is reminded that once the drawings are changed to meet the separate numbering requirement of 37 C.F.R. 1 1.84(U)(1), Applicant is required to file an amendment to change the Brief Description of the Drawings and the rest of the specification accordingly.

Claim Objections
1.	Claim 66 is objected to because of the following informalities:  
1a.	In claim 66, line 2, after the phrase “inducer is”, the word “a” should be inserted.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 1-5, 12, 20-22, 24-26, 39-41, 45-47, 57, 58, and 66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a chimeric polypeptide comprising, from N-terminal to C-terminal and in covalent linkage: (a) an extracellular domain comprising a binding agent that specifically binds to a peptide-major histocompability complex (peptide-MHC); (b) a Notch receptor polypeptide comprising Lin12 Notch repeats, heterodimerization domain, and transmembrane domain (and one or more proteolytic sites); and (c) an intracellular domain comprising a transcriptional activator (nucleic acids encoding such and host cells), does not reasonably provide enablement for a chimeric polypeptide comprising, from N-terminal to C-terminal and in covalent linkage: (a) an extracellular domain comprising a specific binding member that specifically binds to a peptide-major histocompatibility complex (peptide-MHC); (b) a proteolytically cleavable Notch receptor polypeptide comprising one or more proteolytic cleavage sites; and (c) an intracellular domain comprising a transcriptional activator.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.

The specification of the instant application teaches that chimeric polypeptides are designed that include a cleavable Notch polypeptide linked to an extracellular domain that includes a specific binding member that specifically binds to a peptide-MHC of an intracellular antigen of a “sender cell” (page 97, [00367]; Figure 1).  The specification continues to indicate that the extracellular domain of a chimeric polypeptide expressed by a “receiver cell” binds the peptide-MHS of the “sender cell” and that upon such binding, the cleavable Notch polypeptide is cleaved, releasing the intracellular domain (page 97, [00367]).  The specification discloses the generation of a chimeric polypeptide with an extracellular domain that binds to Wilms Tumor Protein 1 (WT1) peptide-MHC and a GAL4 transcription activator intracellular domain that 
Regarding the term “Notch receptor polypeptide”, as recited in instant independent claims 1 and 39, the specification discloses that the Notch receptor polypeptide of the subject chimeric polypeptides will vary and may range in length from about 50 amino acids or less to about 1000 amino acids or more and will generally include one or more ligand-inducible proteolytic cleavage sites (page 47, [00189] through page 48, [00190]).  The specification also teaches that subject Notch regulatory regions may include or exclude various components (e.g., domains, cleavage sites, etc.) (page 48, [00192]).  The specification states that examples of such components of Notch regulatory regions that may be present or absent in whole or in part, include, one or more EGF-like domains, one or more Lin12/Notch repeat domains, one or more heterodimerization domains, a transmembrane domain, one or more proteolytic cleavage sites (pages 48-49, [00192]).  Thus, the phrase “Notch receptor polypeptide” in the claims has been broadly interpreted by the Examiner as reading upon any Notch receptor polypeptide sequence, including sequences 50 amino acids or less in length. However, there are no methods or working examples in the specification that indicate all possible fragments or derivatives of Notch1, Notch2, Notch3, or Notch4 covalently linked to (i) an extracellular domain comprising a specific binding member that specifically binds to a peptide-MHC and (ii) an intracellular domain comprising a transcriptional activator, result in the generation of a functional chimeric Notch   A large quantity of experimentation would be required of the skilled artisan to generate a fusion protein comprising Notch receptor fragments and derivatives. Such experimentation is considered undue. Additionally, one skilled in the art would not be able to predict that a chimeric Notch polypeptide that comprises any Notch receptor fragment or derivative would have the desired functional activity of the instant claims. 
The problem of predicting protein and DNA structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein and DNA is extremely complex. While it is known that many amino acid substitutions are generally possible in any given protein the positions within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of success are limited. Certain positions in the sequence are critical to the protein's structure/function relationship, e.g. such as various sites or regions directly involved in binding, activity and in providing the correct three-dimensional spatial orientation of binding and active sites. These or other regions may also be critical determinants of antigenicity. These regions can tolerate only relatively conservative substitutions or no substitutions (see Wells, 1990, Biochemistry 29:8509-8517; Ngo et al., 1994, The Protein Folding Problem and Tertiary Structure Prediction, pp. 492-495). However, Applicant has provided little or no guidance beyond the mere presentation of sequence data to enable one of ordinary skill in the art to determine, without undue experimentation, the positions in the DNA and protein which are tolerant to change (e.g. such as by amino acid substitutions or 
Due to the large quantity of experimentation necessary to generate a chimeric Notch polypeptide comprising any Notch receptor polypeptide (including those 50 amino acids or less .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


3.	Claims 20-22, 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,670,281. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to an isolated nucleic acid encoding a chimeric Notch polypeptide comprising from N-terminal to C-terminal and in covalent linkage: (a) an extracellular domain comprising a specific binding member, (b) a proteolytically cleavable Notch receptor polypeptide, and (c) an intracellular domain comprising a transcriptional activator.
	Claim 20 of the instant application recites a nucleic acid encoding a chimeric polypeptide comprising from N-terminal to C-terminal and in covalent linkage: (a) an extracellular domain comprising a specific binding member that specifically binds to a peptide-major histocompatibility complex (peptide-MHC); (b) a proteolytically cleavable Notch receptor polypeptide comprising one or more proteolytic cleavage sites; and (c) an intracellular domain comprising a transcriptional activator, wherein binding of the specific binding member to the peptide-MHC induces cleavage of the Notch receptor polypeptide at the one or more proteolytic cleavage sites, thereby releasing the intracellular domain.  
	Meanwhile, claim 1 of the ‘281 patent recites an isolated nucleic acid comprising a nucleotide sequence encoding a chimeric Notch receptor polypeptide comprising, from N-
	First, claim 20 of the instant application recites for part (a), an extracellular domain comprising a specific binding member that specifically binds to a peptide-MHC.  Claim 1 of the ‘281 patent also recites for part (a) an extracellular domain comprising a single-chain Fv (scFv) or a nanobody that specifically binds to an antigen.  The specification of the ‘281 patent teaches that non-limiting examples of antigens to which an antibody-based antigen-binding domain of a chimeric Notch receptor polypeptide can bind include MUC1, Her2/neu, and MAGE-A1 (column 28, lines 16-67 through column 29, lines 1-2).  It is noted that the specification of the instant application teaches the same anti-peptide-MHC targets (MUC1, Her2, and MAGE-A1) in Table 1 at pages 38-39 ([00155]).  Therefore, the claims of both the instant application and the ‘281 application encompass overlapping extracellular domains for the encoded chimeric polypeptide.
	  Second, regarding parts (b) and (c) of the instant claims, these limitations are broadly recited.  The claims of the ‘281 patent recite a specific Notch receptor polypeptide and cleavage 
	Third, it is noted that claim 21 of the instant application recites that the claimed nucleic acid further comprises a transcriptional control element responsive to the transcriptional activator operably linked to a nucleic acid sequence encoding a polypeptide of interest.  Claim 22 recites that the polypeptide of interest is a heterologous polypeptide selected from the group consisting of a reporter protein, a chimeric antigen receptor (CAR), an antibody, a chimeric bispecific binding member, an engineered T cell receptor (TCR) and an innate-immune response inducer. Meanwhile, claim 4 of the ‘281 patent recites that the nucleic acid of claim 1 further comprises a transcriptional control element, responsive to the transcriptional activator, operably linked to a nucleotide sequence encoding a CAR.  Claim 5 of the ‘281 patent recites that the nucleic acid of claim 1 further comprises a transcriptional control element, responsive to the transcriptional activator, operably linked to a nucleotide sequence encoding a therapeutic antibody for the treatment of cancer.  Therefore, claims 4 and 5 of the ‘281 patent are species that anticipate the genus claims of the instant application.  Claim 26 of the instant application and claim 21 are directed to host cells.
Applicant is reminded that MPEP § 804 (II)(B)(2)(a) states that the specification can be used as a dictionary to learn the meaning of a term in the patent claim (see Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)).  “The Patent and Trademark Office (‘PTO’) determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (en banc) (quoting In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004); see also MPEP § 2111.01.
Additionally, MPEP § 804 (II)(B)(2)(a) discloses that “those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent.  See In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim”.  
Furthermore, Applicant is also reminded that in analyzing the disclosure of the reference patent or application, a determination is made as to whether a portion of the disclosure is directed to subject matter that is encompassed by the scope of a reference claim. For example, assume that the claim in a reference patent is directed to a genus of compounds, and the application being examined is directed to a species within the reference patent genus. If the reference patent includes a disclosure of several species within the scope of the reference genus claim, that portion of the disclosure should be analyzed to determine whether the reference patent claim, as properly construed in light of that disclosure, anticipates or renders obvious the claim in the application being examined. Because that portion of the disclosure of the reference patent is an embodiment of the reference patent claim, it may be helpful in determining obvious variations of the reference patent claim. See MPEP § 804 (II)(B)(2)(a).


4.	Claims 20-21, 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10-29 of U.S. Patent No. 9,834,608. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to an isolated nucleic acid encoding a chimeric Notch polypeptide comprising from N-terminal to C-terminal and in covalent linkage: (a) an extracellular domain comprising a specific binding member, (b) a proteolytically cleavable Notch receptor polypeptide, and (c) an intracellular domain comprising a transcriptional activator.
	Claim 20 of the instant application recites a nucleic acid encoding a chimeric polypeptide comprising from N-terminal to C-terminal and in covalent linkage: (a) an extracellular domain comprising a specific binding member that specifically binds to a peptide-major histocompatibility complex (peptide-MHC); (b) a proteolytically cleavable Notch receptor polypeptide comprising one or more proteolytic cleavage sites; and (c) an intracellular domain comprising a transcriptional activator, wherein binding of the specific binding member to the peptide-MHC induces cleavage of the Notch receptor polypeptide at the one or more proteolytic cleavage sites, thereby releasing the intracellular domain.  
	Meanwhile, claim 1 of the ‘608 patent recites an isolated nucleic acid comprising a nucleotide sequence encoding a chimeric Notch receptor polypeptide comprising, from N-terminal to C-terminal and in covalent linkage: (a) an extracellular domain comprising a first member of a specific binding pair that is not naturally present in a Notch receptor polypeptide and that specifically binds to a second member of the specific binding pair; (b) a Notch regulatory region comprising a Lin 12-Notch repeat, an S2 proteolytic cleavage site, and a transmembrane domain comprising an S3 proteolytic cleavage site; and (c) an intracellular 
	First, claim 20 of the instant application recites for part (a), an extracellular domain comprising a specific binding member that specifically binds to a peptide-MHC.  Claim 1 of the ‘608 patent also recites for part (a) an extracellular domain comprising a first member of a specific binding pair and claim 5 recites that first member may be an antibody.  The specification of the ‘608 patent teaches that non-limiting examples of antigens to which an antibody-based antigen-binding domain of a chimeric Notch receptor polypeptide can bind include MUC1, Her2/neu, and MAGE-A1 (column 28, lines 18-67 through column 29, lines 1-3).  It is noted that the specification of the instant application teaches the same anti-peptide-MHC targets (MUC1, Her2, and MAGE-A1) in Table 1 at pages 38-39 ([00155]).  Therefore, the claims of both the instant application and the ‘608 application encompass overlapping extracellular domains for the encoded chimeric polypeptide.
	  Second, regarding parts (b) and (c) of the instant claims, these limitations are broadly recited.  The claims of the ‘608 patent recite a specific Notch receptor polypeptide and cleavage 
	Third, it is noted that claim 21 of the instant application recites that the claimed nucleic acid further comprises a transcriptional control element responsive to the transcriptional activator operably linked to a nucleic acid sequence encoding a polypeptide of interest.  Meanwhile, claim 6 of the ‘608 patent recites that the intracellular domain comprises a transcriptional activator and release of the intracellular domain causes the transcriptional activator to induce expression of an endogenous gene product in a cell comprising the nucleic acid.  Claim 8 of the ‘608 patent recites that the intracellular domain comprises a transcriptional activator and release of the intracellular domain causes the transcriptional activator to induce expression of a heterologous gene product in a cell comprising the nucleic acid.  Therefore, claims 6 and 8 of the ‘608 patent are species that anticipate the genus claims of the instant application.  Claim 26 of the instant application and claims 19-29 of the ‘608 patent are directed to host cells.
Applicant is reminded that MPEP § 804 (II)(B)(2)(a) states that the specification can be used as a dictionary to learn the meaning of a term in the patent claim (see Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)).  “The Patent and Trademark Office (‘PTO’) determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’ ” Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (en banc) (quoting In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004); see also MPEP § 2111.01.
In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim”.  
Furthermore, Applicant is also reminded that in analyzing the disclosure of the reference patent or application, a determination is made as to whether a portion of the disclosure is directed to subject matter that is encompassed by the scope of a reference claim. For example, assume that the claim in a reference patent is directed to a genus of compounds, and the application being examined is directed to a species within the reference patent genus. If the reference patent includes a disclosure of several species within the scope of the reference genus claim, that portion of the disclosure should be analyzed to determine whether the reference patent claim, as properly construed in light of that disclosure, anticipates or renders obvious the claim in the application being examined. Because that portion of the disclosure of the reference patent is an embodiment of the reference patent claim, it may be helpful in determining obvious variations of the reference patent claim. See MPEP § 804 (II)(B)(2)(a).



s 1-4, 12, 20-22, 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,590,182. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a chimeric Notch polypeptide comprising from N-terminal to C-terminal and in covalent linkage: (a) an extracellular domain comprising a specific binding member, (b) a proteolytically cleavable Notch receptor polypeptide, and (c) an intracellular domain; and methods of inducing expression of a heterologous polypeptide in a cell.
Claim 1 of the instant application is directed to a chimeric polypeptide comprising, from N-terminal to C-terminal and in covalent linkage: (a) an extracellular domain comprising a specific binding member that specifically binds to a peptide-major histocompatibility complex (peptide-MHC); (b) a proteolytically cleavable Notch receptor polypeptide comprising one or more proteolytic cleavage sites; and (c) an intracellular domain comprising a transcriptional activator, wherein binding of the specific binding member to the peptide-MHC induces cleavage of the Notch receptor polypeptide at the one or more proteolytic cleavage sites, thereby releasing the intracellular domain.  Claim 20 recites a nucleic acid encoding the chimeric polypeptide or an expression vector comprising the nucleic acid.  Instant claim 24 recites a method of inducing expression of a heterologous polypeptide in a cell, comprising contacting a cell with a peptide-MHC, wherein the cell expresses a chimeric polypeptide according to claim 1 and comprises a sequence encoding the heterologous polypeptide operably linked to a transcriptional control element responsive to the transcriptional activator of the chimeric polypeptide, thereby releasing the intracellular domain of the chimeric polypeptide and inducing expression of the heterologous polypeptide.

First, claim 20 of the instant application recites for part (a), an extracellular domain comprising a specific binding member that specifically binds to a peptide-MHC.  Claim 1 of the ‘182 patent also recites for part (a) an extracellular domain comprising a first member of a specific binding pair that is heterologous to the Notch receptor.  The specification of the ‘182 patent teaches that the first member of a specific binding pair may be an antibody and that non-limiting examples of antigens to which an antibody-based antigen-binding domain of a chimeric Notch receptor polypeptide can bind include MUC1, Her2/neu, and MAGE-A1 (column 29, lines 6-60).  It is noted that the specification of the instant application teaches the same intracellular anti-peptide-MHC targets (MUC1, Her2, and MAGE-A1) in Table 1 at pages 38-39 ([00155-
Second, regarding part (b) of the instant claims (i.e., proteolytically cleavable Notch receptor polypeptide), this limitation is broadly recited.  The claims of the ‘182 patent recite a specific Notch receptor polypeptide and cleavage site in (b).  Therefore, this limitation in the ‘182 patent is a species limitation that anticipates the genus limitation recited in the instant claims.  Furthermore, although the claims of the ‘182 patent do not recite that the intracellular domain of (c) comprises a transcriptional activator, the specification of ‘182 teaches that the intracellular domain is a transcriptional activator (column 51, lines 25-44; column 72, lines 20-47).   
	Third, it is noted that claim 21 of the instant application recites that the claimed nucleic acid further comprises a transcriptional control element responsive to the transcriptional activator operably linked to a nucleic acid sequence encoding a polypeptide of interest.  Claim 22 recites that the polypeptide of interest is a heterologous polypeptide selected from the group consisting of a reporter protein, a chimeric antigen receptor (CAR), an antibody, a chimeric bispecific binding member, an engineered T cell receptor (TCR) and an innate-immune response inducer. Meanwhile, claims 2 and 3 of the ‘182 patent recite that the gene product of the cell is a T cell receptor, for example.  
Applicant is reminded that MPEP § 804 (II)(B)(2)(a) states that the specification can be used as a dictionary to learn the meaning of a term in the patent claim (see Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)).  “The Patent and Trademark Office (‘PTO’) determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (en banc) (quoting In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004); see also MPEP § 2111.01.
Additionally, MPEP § 804 (II)(B)(2)(a) discloses that “those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent.  See In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim”.  
Furthermore, Applicant is also reminded that in analyzing the disclosure of the reference patent or application, a determination is made as to whether a portion of the disclosure is directed to subject matter that is encompassed by the scope of a reference claim. For example, assume that the claim in a reference patent is directed to a genus of compounds, and the application being examined is directed to a species within the reference patent genus. If the reference patent includes a disclosure of several species within the scope of the reference genus claim, that portion of the disclosure should be analyzed to determine whether the reference patent claim, as properly construed in light of that disclosure, anticipates or renders obvious the claim in the application being examined. Because that portion of the disclosure of the reference patent is an embodiment of the reference patent claim, it may be helpful in determining obvious variations of the reference patent claim. See MPEP § 804 (II)(B)(2)(a).



6.	Claims 20-22 24-26, 39-41, 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,822,387. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a nucleic acid encoding a chimeric Notch polypeptide comprising (a) an extracellular domain comprising a specific binding member, (b) a Notch receptor polypeptide, and (c) an intracellular domain.
Claim 20 of the instant application recites a nucleic acid encoding a chimeric polypeptide comprising from N-terminal to C-terminal and in covalent linkage: (a) an extracellular domain comprising a specific binding member that specifically binds to a peptide-major histocompatibility complex (peptide-MHC); (b) a proteolytically cleavable Notch receptor polypeptide comprising one or more proteolytic cleavage sites; and (c) an intracellular domain comprising a transcriptional activator, wherein binding of the specific binding member to the peptide-MHC induces cleavage of the Notch receptor polypeptide at the one or more proteolytic cleavage sites, thereby releasing the intracellular domain.  Instant claim 39 recites a host cell comprising (a) a nucleic acid encoding a chimeric polypeptide comprising, from N-terminal to C-terminal and in covalent linkage: (i) an extracellular domain comprising a specific binding member that specifically binds to a target molecule present on the surface of a target cell; (ii) a proteolytically cleavable Notch receptor polypeptide comprising one or more proteolytic cleavage sites; and (iii) an intracellular domain comprising a transcriptional activator; (b) a nucleic acid encoding a chimeric bispecific binding member an anti-Fc chimeric antigen receptor 
Meanwhile, claim 1 of the ‘387 patent, for example, recites a method of treating a subject for a cancer, the method comprising: administering the subject: (i) a nucleic acid encoding a chimeric Notch receptor polypeptide comprising: (a) an extracellular binding domain that comprises an antigen binding region of an antibody; (b) a Notch core regulatory domain; and (c) an intracellular domain that comprises a DNA binding domain, wherein the intracellular domain does not comprise an immunoreceptor activation domain or a co-stimulatory domain; and (ii) a transcriptional control element that is bound by the released intracellular domain and is operably linked to a nucleic acid sequence encoding one or more cancer immunotherapy agents, wherein the released intracellular domain induces expression of the one or more cancer immunotherapy agents, thereby treating the subject for the cancer.  
First, claim 20 of the instant application recites for part (a), an extracellular domain comprising a specific binding member that specifically binds to a peptide-MHC.  Claim 1 of the ‘387 patent also recites for part (i)(a) an extracellular domain that comprises an antigen binding region of an antibody.  The specification of the ‘387 patent teaches that the extracellular binding domain may be an antibody and that non-limiting examples of antigens to which an antibody-based antigen-binding domain of a chimeric Notch receptor polypeptide can bind include MUC1, 
Second, regarding part (b) of the instant claim 20 (i.e., proteolytically cleavable Notch receptor polypeptide), this limitation is also anticipated by the claims of the ‘387 patent.  Although the patent recites in claim, 1(i)(b), for example, a Notch core regulatory region, the specification of the ‘387 patent specifically teaches that the Notch core regulatory region includes the Lin12-Notch repeats (LNR) that control the accessibility of the S2 cleavage site to metalloproteases, the heterodimerization domains, and the transmembrane domain that contains the gamma secretase cleavage site required for release of the Notch intracellular domain (column 159, lines 39-55).  Therefore, the Notch receptor regulatory domain of the ‘387 claims comprises a proteolytically cleavable Notch receptor polypeptide that comprises one or more proteolytic sites.  
Applicant is reminded that MPEP § 804 (II)(B)(2)(a) states that the specification can be used as a dictionary to learn the meaning of a term in the patent claim (see Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)).  “The Patent and Trademark Office (‘PTO’) determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’ ” Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (en In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004); see also MPEP § 2111.01.
Additionally, MPEP § 804 (II)(B)(2)(a) discloses that “those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent.  See In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim”.  
Furthermore, Applicant is also reminded that in analyzing the disclosure of the reference patent or application, a determination is made as to whether a portion of the disclosure is directed to subject matter that is encompassed by the scope of a reference claim. For example, assume that the claim in a reference patent is directed to a genus of compounds, and the application being examined is directed to a species within the reference patent genus. If the reference patent includes a disclosure of several species within the scope of the reference genus claim, that portion of the disclosure should be analyzed to determine whether the reference patent claim, as properly construed in light of that disclosure, anticipates or renders obvious the claim in the application being examined. Because that portion of the disclosure of the reference patent is an embodiment of the reference patent claim, it may be helpful in determining obvious variations of the reference patent claim. See MPEP § 804 (II)(B)(2)(a).



7.	Claims 20-22 24-26, 39-41, 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,836,808. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a nucleic acid encoding a chimeric Notch polypeptide comprising (a) an extracellular domain comprising a specific binding member, (b) a Notch receptor polypeptide, and (c) an intracellular domain.
Claim 20 of the instant application recites a nucleic acid encoding a chimeric polypeptide comprising from N-terminal to C-terminal and in covalent linkage: (a) an extracellular domain comprising a specific binding member that specifically binds to a peptide-major histocompatibility complex (peptide-MHC); (b) a proteolytically cleavable Notch receptor polypeptide comprising one or more proteolytic cleavage sites; and (c) an intracellular domain comprising a transcriptional activator, wherein binding of the specific binding member to the peptide-MHC induces cleavage of the Notch receptor polypeptide at the one or more proteolytic cleavage sites, thereby releasing the intracellular domain.  Instant claim 39 recites a host cell comprising (a) a nucleic acid encoding a chimeric polypeptide comprising, from N-terminal to C-terminal and in covalent linkage: (i) an extracellular domain comprising a specific binding member that specifically binds to a target molecule present on the surface of a target cell; (ii) a proteolytically cleavable Notch receptor polypeptide comprising one or more proteolytic cleavage sites; and (iii) an intracellular domain comprising a transcriptional activator; (b) a nucleic acid encoding a chimeric bispecific binding member an anti-Fc chimeric antigen receptor (CAR), an innate-immune response inducer, or an immune suppression factor operably linked to a transcriptional control element responsive to the transcriptional activator, wherein binding of 
Meanwhile, claim 1 of the ‘808 patent, for example, recites a molecular circuit comprising: (a) a nucleic acid encoding a chimeric Notch receptor polypeptide comprising: (i) an extracellular binding domain that comprises an antigen binding region of an antibody; (ii) a Notch receptor regulatory domain; and (iii) an intracellular domain that comprises a DNA binding domain, wherein the intracellular domain does not comprise an immunoreceptor activation domain or a co-stimulatory domain; wherein binding of the antigen binding region of (a)(i) to an antigen induces proteolytic cleavage of the Notch receptor regulatory domain of (a)(ii) and releases the DNA binding domain of (a)(iii); and (b) an expression cassette comprising a transcriptional control element operably linked to a nucleic acid encoding a therapeutic agent, wherein the released DNA binding domain binds to the transcriptional control element and induces expression of the nucleic acid encoding a therapeutic agent.  Claim 10 of the ‘808 patent recites that the therapeutic agent is selected from the group consisting of a chimeric antigen receptor (CAR), a T cell receptor, an immunoactivator, an immunoinhibitor.
First, claim 20 of the instant application recites for part (a), an extracellular domain comprising a specific binding member that specifically binds to a peptide-MHC.  Claim 1 of the ‘808 patent also recites for part (a) an extracellular domain that comprises an antigen binding region of an antibody.  The specification of the ‘808 patent teaches that the extracellular binding domain may be an antibody and that non-limiting examples of antigens to which an antibody-
Second, regarding part (b) of the instant claims (i.e., proteolytically cleavable Notch receptor polypeptide), this limitation is also anticipated by the claims of the ‘808 patent.  Although the patent recites in claim, 1(a)(ii), for example, a Notch receptor regulatory domain, the specification of the ‘808 patent specifically teaches that the Notch core regulatory region includes the Lin12-Notch repeats (LNR) that control the accessibility of the S2 cleavage site to metalloproteases, the heterodimerization domains, and the transmembrane domain that contains the gamma secretase cleavage site required for release of the Notch intracellular domain (column 163, lines 46-62).  Therefore, the Notch receptor regulatory domain of the ‘808 claims comprises a proteolytically cleavable Notch receptor polypeptide that comprises one or more proteolytic sites.  
Applicant is reminded that MPEP § 804 (II)(B)(2)(a) states that the specification can be used as a dictionary to learn the meaning of a term in the patent claim (see Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)).  “The Patent and Trademark Office (‘PTO’) determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’ ” Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (en In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004); see also MPEP § 2111.01.
Additionally, MPEP § 804 (II)(B)(2)(a) discloses that “those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent.  See In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim”.  
Furthermore, Applicant is also reminded that in analyzing the disclosure of the reference patent or application, a determination is made as to whether a portion of the disclosure is directed to subject matter that is encompassed by the scope of a reference claim. For example, assume that the claim in a reference patent is directed to a genus of compounds, and the application being examined is directed to a species within the reference patent genus. If the reference patent includes a disclosure of several species within the scope of the reference genus claim, that portion of the disclosure should be analyzed to determine whether the reference patent claim, as properly construed in light of that disclosure, anticipates or renders obvious the claim in the application being examined. Because that portion of the disclosure of the reference patent is an embodiment of the reference patent claim, it may be helpful in determining obvious variations of the reference patent claim. See MPEP § 804 (II)(B)(2)(a).


Conclusion
No claims are allowable.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Lim et al. US 2016/0264665 (published 15 September 2016) or WO 2016/138034 (published 01 September 2016) (international filing for several of the patents listed in the above double patenting rejections; the ‘665 and ‘034 documents have an earlier filing date, but the ‘665 document, the‘034 document, and the instant application are commonly owned)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BEB
Art Unit 1647
05 May 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647